Citation Nr: 0735678	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  00-22 230	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as due to inservice Agent Orange exposure 
and inservice tobacco use.

2. Entitlement to service connection for rheumatoid 
arthritis, to include as due to inservice Agent Orange 
exposure and inservice tobacco use.

3. Entitlement to service connection for sinusitis, to 
include as due to inservice Agent Orange exposure and 
inservice tobacco use.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1974 
to June 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the veteran or 
his or her representative, or on the Board's own motion, when 
an veteran has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

Here, the Court remanded the Board's decision in this matter, 
finding that the VA had not met its statutory and regulatory 
duty to assist and that the Board's decision as written 
precluded effective judicial review.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Therefore, the Board finds that its decision of 
April 22, 2005 failed to provide the veteran due process 
under the law.  Accordingly, in order to prevent prejudice to 
the veteran, the April 2005 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the decision by the Board had never been issued.




ORDER

The April 22, 2005 Board decision is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



